 SOUTHWEST SHOE EXCHANGE COMPANY247Southwest Shoe Exchange CompanyandInternational Brother-hood of Boilermakers,Iron Ship Builders,Blacksmiths, Forg-ers and Helpers,AFL-CIO,Subordinate Lodge 96Exchange Parts CompanyandInternationalBrotherhood ofBoilermakers,Iron Ship Builders, Blacksmiths,Forgers andHelpers,AFL-CIO, Subordinate Lodge 96Rebuilders Service CompanyandInternational Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,AFL-CIO,Subordinate Lodge 96.Cases Nos. 16-CA-1451, 16-CA-1475, 16-CA-1475-2, 16-CA-1483, 16-CA-1489, 16-CA-1504, and 16-CA-1503.March 13, 1962DECISION AND ORDEROn November 8, 1961, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that Southwest Shoe Exchange Company, Exchange PartsCompany, and Rebuilders Service Company, herein called the Re-spondent, had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed with respect to such allega-tions.Thereafter, the Respondent and the General Counsel eachfiled exceptions to the Intermediate Report with supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report and the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the additions and modi-fications noted.'The Trial Examiner found that Respondent violated Section8(a) (1) of the Act by discharging Phyllis Buck, a supervisor, because1 In "The Remedy" section and Appendix A of his Intermediate Report, the Trial Examinerindicates that Bobby Isom is entitled to reinstatement as well as backpayHowever, Isomlost only part of a day's pay as a result of the discrimination against him and, as the TrialExaminer proposed in his Recommendations we shall order only that Isom be made wholefor the discrimination against himContrary to the contention of the General Counsel, wedo not find that Respondent's institution of an incentive pay arrangement in certain de-partments, which was the subject matter of an announcement to the employees prior to theinception of the Union's organizational campaign, violated Section 8(a) (1) of the Act.136 NLRB No. 25. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe had refused to follow Respondents' instructions, which he foundto be illegal, to try to talk employees out of voting for the Union.The only evidence contained in the record which relates to instruc-tions to Phyllis Buck regarding this matter consists of her testimonythat during a conversation with another supervisor, at the conclusionof a foreman's meeting on May 4, she stated, "They are handing us allof this stuff about trying to talk to people out of voting for the union-if they wait on me to talk people out of voting for the union they willhave a hell of a long wait because I am going to help talk it in if Ican."Even assuming, however, that Phyllis Buck was instructed bythe Respondent to talk people out of voting for the Union, as allegedby Buck and found by the Trial Examiner, we do not adopt the TrialExaminer's unfair labor practice finding in her case.If Buck was discharged for failing to follow the instructions, theRespondent did not violate the Act for, unlike the Trial Examiner, wedo not find that those instructions were unlawful.Respondent,through its supervisors, was privileged to try to dissuade employeesfrom supporting the Union, so long as threats of reprisals or promisesof benefit were not employed,' and there is nothing in the record tosuggest that Respondent instructed Buck to engage in illegal conducton its behalf .3But there is a more basic disagreement that we have with the TrialExaminer in Buck's case. It is that we are not persuaded that Buckwas discharged because of the position she took on May 4. She wasnot discharged until 2 weeks later.And between May 4 and the dis-charge, she twice permitted the employees in her department to leavebefore quitting time, contrary to instructions and earlier warnings, thelast time being on May 16.Her discharge fol]owed on May 17. Inthese circumstances, and upon the entire record, we are unable to findthat Buck was discharged for a discriminatory reason. Inasmuch asthe General Counsel has thus failed to sustain the burden of proofincumbent upon him in this case, we shall dismiss the complaint inso-far as it pertains to the discharge of Buck.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the Act, the National Labor Relations Board hereby orders thattheRespondent, Southwest Shoe Exchange Company, ExchangeParts Company, and Rebuilders Service Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership or activities in International Broth-erhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers2Brookside Industries, Inc,135 NLRB 163CfJackson Tile Manufacturing Company,122 NLRB 764,767, enfd 272 F 2d 181(C A. 5). SOUTHWEST SHOE EXCHANGE COMPANY249and Helpers, AFL-CIO, Subordinate Lodge 96, or any other labororganization, by discriminatorily discharging or discriminating in anyother manner in regard to the hire and tenure of employment or anyterm or condition of employment of its employees.(b)Attempting to interfere with, restrain, or coerceemployeesin the exercise of their rights guaranteed by Section 7 of the Act bygiving them written or oral warnings.(c) In any other manner interfering. with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers and Help-ers,AFL-CIO, Subordinate Lodge 96, or any other labor organi na-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer to Winford Blackstock and Howard R. Hunt immediatereinstatement to their previous or substantially equivalent positionsand make each of them and Bobby Isom whole for any loss ofearningsthey may have suffered as a result of the discrimination against themin the manner set forth in the Intermediate Report under the sectionentitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its plants in Fort Worth, Texas, copies of the noticeattached hereto marked "Appendix A."' Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,upon being duly signed by Respondent's representative, be posted byit immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.* In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in, or activities on behalfof, International Brotherhood of Boilermakers, Iron Ship Build-ers,Blacksmiths, Forgers and Helpers, AFL-CIO, SubordinateLodge 96, or in any other labor organization, by discriminatorilydischarging or laying off any of our employees, or by discriminat-ing in any other manner in regard to their hire and tenure of em-ployment or any term or condition of employment.WE WILL NOT attempt to interfere with, restrain, or coerce anyof our employees in the exercise of their rights guaranteed bySection 7 of the Act by giving them written or oral warnings.WE WILL NOT in any manner interfere with, restrain, or coerceemployees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgersand Helpers, AFL-CIO, Subordinate Lodge 96, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purposes of collective bargaining or other mu-tual aid or protection, or to refrain from any or all such activities.WE WILL offer reinstatement to their same or substantiallyequivalent employment to each of the following-named employeesand make each of them and Bobby Isom whole for any loss of paythey may have suffered byreason ofthe discrimination practicedagainst them.Winford BlackstockHoward R. HuntAll of our employees are free to become, remain, or to refrain frombecoming or remaining members of the above-named or any other labororganization.SOUTHWEST SHOE EXCHANGE COMPANY,EXCHANGE PARTS COMPANY,REBUILDERS SERVICE COMPANY,Employers.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (Room 2093, Federal Center, 300 West Vickery, Fort Worth 4,Texas; Telephone Number, Edison 5-5341, extension 284) if they haveany questions concerning this notice or compliance with its provisions. SOUTHWEST SHOE EXCHANGE COMPANY251INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges duly filed on various dates from January 23to June 28, 1961, by International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO, Subordinate Lodge 96, hereinaftercalled the Union or Charging Party, the General Counsel of the National LaborRelations Board, hereinafter called the General Counsel' and the Board, respective-ly, by the Regional Director for the Sixteenth Region (Fort Worth, Texas), issuedits complaint dated May 1, 1961, and its consolidated complaint dated July 20,1961,2 against Southwest Shoe Exchange Company, Exchange Parts Company, andRebuilders Service Company, herein called Respondent.The complaints allegedthat Respondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), (3), and (4) and Section 2(6)and (7) of the Labor-Management Relations Act, 1947, as amended, herein calledtheAct.Copies of the charges, amended charges, complaint, amended or con-solidated complaint, and notice of hearing thereon, were duly served upon Respond-ent and the Union.Respondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices.Pursurant to notice, a hearing thereon was held at Fort Worth, Texas, on June 27and 28 and July 31 through August 4, 1961, before the duly designated Trial Ex-aminer.All parties appeared at the hearing, were represented by counsel or rep-resentative, and were afforded full opportunity to be heard, to produce, examine,and cross-examine witnesses, to introduce evidence material and pertinent to theissues, and were advised to their right to argue orally upon the record and to filebriefs or proposed findings and conclusions or both.Oral argument was waivedNo briefs have been received.3Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENTSouthwest Shoe Exchange Company, Exchange Parts Company, and RebuildersServiceCompany are, and have been at all times material herein, corporationsduly organized under, and existing by virtue of, the laws of the State of Texas.Atall times material herein Respondent Exchange has maintained its principal officeand place of business at 2500 West Vickery, in the city of Fort Worth, State ofTexas, and Respondent Rebuilders and Respondent Southwest have maintained theirprincipal office at 2500 West Vickery, in the city of Fort Worth, State of Texas,and their plants at U.S. Highway 81, South, city of Fort Worth, State of Texas,and 809 Craddock, city of Fort Worth, State of Texas, respectively, and allRespondents have been at all times material herein engaged at said plants andlocations in the manufacture, sale, and distribution of rebuilt automotive parts andrelated products.Respondent Exchange, Respondent Southwest, and RespondentRebuilders are separate corporations but operate as and constitute a single integratedenterprise .4It is admitted that each of said corporations, in the course and conduct of itsbusiness operations during the past 12-month period, purchased parts and equipmentconsisting principally of automotive parts valued in excess of $50,000, of whichiThis term specifically includes the attorney appearing for the General Counsel at thehearing2This so-called consolidated complaint was in fact an amended complaint required to befiled by the Trial Examiner after the first 2 days of hearing herein3It appears to this Trial Examiner that, If the Geneial Counsel considers a case of suffi-cient moment to be tried for a period of 7 days and to encompass a transcript of over1,200 pages, the case should be of sufficient import for General Counsel to file a briefThisis especially so in a case, such as this, where much of the testimony produced by theGeneral Counsel is of such a tenuous character as to give this Trial Examiner, at least, con-siderable difficulty in determining the theory upon which it was produced and made partof this record4Respondent Rebuilders was added as a party Respondent in the amended consolidatedcomplaint without objection by Respondent because of the fact that Respondent admittedthat Respondent Rebuilders was part of a single integrated enterprise 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore than $50,000 worth were shipped in interstate commerce to its plant frompoints outside the State of Texas and that more than $50,000 worth of finished goodswere shipped in interstate commerce from its plants to points outside the State ofTexas.The complaint alleges, the answer admits, and the Trial Examiner finds that theintegrated Respondent is engaged in commerce within the meaning of the Act as iseach of its parts.II.THE LABOR ORGANIZATIONINVOLVEDInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,AFL-CIO,Subordinate Lodge 96, is a labor organization ad-mitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESINVOLVEDA. HistoryIn order to make this report at all understandable it is necessary to set down herea small part of the history of the Union's attempt to organize Respondent.The Union first began its attempt to organize Respondent's employees prior toNovember 9 or 10, 1959, for on that day the Union wrote Respondent claiming torepresent a majority of its employees.As a result of an R petition filed by the Union,the Board on March 18, 1960, conducted a representation election among the Re-spondent's employees (not published in NLRB volumes). The Union lostOn June 10, 1960, the General Cousel issued a complaint against Respondent basedupon a charge filed by the Union which was heard together with objections to theaforementioned election in September 1960 (not published in NLRB volumes).Atthis hearing employee M. D. Townley was the only witness for the General Counselwhereas C. V. McDonald, then Respondent's general manager who died in February,1961, was Respondent's only witness.The Trial Examiner and the Board both found that Respondent had committedunfair labor practices by unilaterally making certain wage increases.Thereafterthe Union requested and was permitted to withdraw its objections to the 1960 elec-tion.This unfair labor practice finding is now before the Circuit Court of Appealsfor the Fifth Circuit on enforcement proceedings.On May 24, 1961, the Union filed another representation petition involving Re-spondent's employees.Although the Union held a small organizational meeting onApril 6, 1961, the first general meeting held on April 23, 1961, for the employeeswas announced by handbills passed out to Respondents employees on April 21, 1961.B. Interference,restraint,and coercion1.Alleged photographingThe complaint alleges that on or about May 2, 1961, Respondent photographedpersons distributing handbills for the Union in order to interfere with, restrain, andcoerce its employees.On or about May 2, 1961, at a time when the Union was distributing leaflets toRespondent's employees leaving its plant on Highway 81, Superintendent Glen Mc-Donald and three or four employees, including one "Torch" Phillips, who was to actasRespondent's observer at the election of June 23, were standing on the loadingdock where McDonald was observed holding an instrument looking like a camera tohis eyes and apparently taking pictures of the event.McDonald and the employees present testified that McDonald was in fact lookingthrough an Argus viewfinder at pictures taken by an employee of the recently com-pleted move of Respondent Rebuilders into the new factory which was then beinghandbilled.These witnesses all denied that McDonald or anyone else was takingpictures at the time.While McDonald's actions may have appeared to those doing the handbilling tobe that of a man photographing their activities in front of the plant, that suspicion isovercome by the direct testimony of those present.Accordingly, the Trial Examiner will recommend that this allegation of the com-plaint be dismissed.2.Warning slipsThe complaint alleges that on or about December 8, 1960, Respondent began apractice of issuing written warning slips to employees timed so as to "coincide withthe union organizational campaign and for the purpose of discouraging membershipin and activity on behalf of the Union."The complaint then named 13 employeeswith the date on which they received such written warning slips. SOUTHWEST SHOE EXCHANGE COMPANY253The evidence shows that the Respondent began its practice of giving employeeswrittenwarning slips for actions which Respondent considered warranted suchreprimands to its employees as early as 1957 or 1958. Thus it is clear that the prac-tice,being in existence prior to the advent of the Union, could not have been con-ceived for the purpose of combatingunion organization.However, after the Union began its organizational drive among the Respondent'semployees, Respondent received the following advice, according to its personnelmanager, from its attorneys: ". . I will say that Mr. Karl and Harold Muellerdid advise us to put it in writing if possible whenever we did issue warnings, becausewe were going to be questioned about what had happened and we were going to becharged with unfair labor practices, and in order that our skirts might be clean thatwe should have the evidence in the file in the form of written warnings. . . . Webegan to be more careful about getting the warnings in writing, we certainly did."Itwas Respondent's practice to make these written warning slips out in duplicate.One copy was given to the employee and one was to be signed by that employee andreturned to Respondent's general file.This general file, in which all written warnings issued were supposed to be filed,5indicated 1 such warning had been issued in 1958, 38 in 1959, 97 in 1960, and 44 toJune 29, 1961.Hence it is quite clear that, whereas this reprimand system had been establishedwithout regard to the Union, the system underwent a considerable change in bothcharacter and purpose with the advent of the Union's organizational drive.As might have been expected, some of these written warnings appeared to havebeen no relation to union activity whereas others appeared to have been very defi-nitely attributable to that activity.As an example of the former, there are the written warning slips issued byRespondent on May 12, 1961, to Willie Craft and on June 14, 1961, to ElbertBowman. The slip to Craft indicates that he has not been securing enough produc-tion on the glue machine and is, therefore, being transferred to another job uponhis return from his vacation.The slip to Bowman referred to an incident in theplant when Bowman made a comment within the hearing of Foremen CleophusWilliams and Victor Taylor that the "white shirts" (supervisors) were botheringhim by watching him too much. The warning slip refers to this as "insubordinateand disrespectful conduct."At the very most the issuance of these slips would seem to indicate that Respondentmay have been a nasty, mean, or overly strict employer.But this record indicatesno connection between the issuance of these slips and any union activity.UnderthisAct an employer may be just as mean, hateful, or overly strict as he may careto be so long as his activity is not for the purpose of coercing employees to abandontheir union activities.Accordingly, the Trial Examiner recommends the dismissalof the complaint as to these two written warnings.On the other hand the warning slips issued by Respondent on June 24, 1961, toBobby Isom, Jimmy Bryant, Kinney Vines, Clara Walden, Velma Wade, and DonMassey seemed to have been issued directly as a result of their participation in unionmatters on or about the day of the National Labor Relations Board election.Twoof these employees, Bobby Isom and Don Massey, were known to Respondent tohave acted as union observers at this election.The others were accused of "idleconversation" on the morning of the election.The Isom and Massey cases will be discussed herein while numerous other writtenwarning slips will be discussed in the dischargecaseswhich follow.About 9:30 a.m. on June 22, 1961, the day before the representation election,Assistant Superintendent Lucher told Foreman Murray Wright that employee BobbyIsom was to be a union observer at the election and was to check out at 10 a.m.the following day for a preelection conference.6About 15 minutes thereafter Wright told Isom, "Bobby, your damn buddy wantsto see you in the morning. I want you to get your card and punch out at about 5minutesto 10 and go see him."When Isom asked, "What buddy," Wright answered,"The union organizer. ..."About 2 p.m. thatsameafternoon,Wright returned to Isom's working place justas Isom missed a blow with a hammer and nearly hit himself causing Isom to curse6Respondent's witnesses were not sure that this file did contain all of the warningsissued.6Wright attempted to maintain that he did not receive this information until 11 or11 :30 a.m thatmorning,Ie.,after the episode beganThe facts and Locher both disprovethis claim 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDand then laugh with fellow employee Jimmy Bryant, who was working at the sametable.Wright said, "Slim, you and Jimmy, I want to tell you something, you all aregoing to have to knock it off or go home."A little while later, Isom came across a certain type of carburetor center and, ashe had been ordered, approached Leadman Clyde Howard who told Isom:Let me tell you, boy, you are grabbing at a damn golden apple..I will tellyou what you do, you are not in a working mood anyway. You just punch outand go home.Hence, Isom lost a part day's work. Bryant was not disciplined.On June 24, the day after the election at which Isom was a union observer, How-ard and Wright gave Isom and Bryant written warning slips allegedly for havingengaged in "idle conversation" and, in the case of Isom, for "disregarding instruc-tions" and "insubordinate conduct toward Foreman Clyde Howard."Neither Isomnor Bryant would sign these warning slips.Don Massey missed work on June 17.When Massey returned to work on June 19his foreman, Kiker, reprimanded Massey for not having reported that he would beabsent on June 17.Massey explained that he thought that his landlady had reportedhis absence.Although Massey worked the whole of the week beginning June 19,nothing further was said about this episode even when Massey acted as a unionobserver at the election on June 23.At the end of that week Massey went on a vaca-tion lasting until July 5.During his vacation Massey attended the present hearingon June 27 and 28.When he returned to work on July 5, Kiker handed him awritten warning slip in regard to his having been off work on June 17 without per-mission, a matter about which he had last spoken to Massey on June 19.The Trial Examiner is convinced and therefore finds that Isom and Massey weregiven written warning slips by Respondent only because they acted as union observ-ers at the election and/or attended the National Labor Relations Board hearing inthe instant matter, and in an effort to discourage such activities on their part.C. The discharges1.William C. CraggOn the day after the election when it was known that the Union had won, Super-visorMurray Wright called the employees of the carburetor department togetherand spoke of the election as follows:We have had a lot of discussion going on here, there, yonder; the accident ratehas gone up, everybody being shook up about this thing.Our defective percent-age has been climbing.Our working conditions are not as they should be.The efficiency of each individual operation has fallen down.Production hasfallen off, and since all this thing is over we have got to get back to work andlook for the future as bright as it might be, or as dull as it might be, we hopeitwill be the best..I hope that you have gotten what you want. I hopeyou are satisfied with it. I think if they do as good a job, or try to do as gooda job as management has, fulfill as many of their commitments or obligationsor promises that management has, that we all have a worthwhile thing andwe will be pleased with it.The best thing is to just get on the ball and let'sknock this conversation off during working hours, and do the job we are ex-pected to do, and everything will roll right along.Wright added that he had heard that the Union had made a statement that theaverage employee in the automotive rebuilding industry was getting $2.37 an hour,and that, if the Union achieved that wage, he "would start working with" the em-ployees.He also informed the employees to "stay at their work stations and dotheir job, and if they had to talk to anyone or needed to know anything about theunits on which they were working, to ask either Clyde Howard or" himself.Hetold the employees that there would be no leaving the department without permissionwith the exception of going to the restroom.7Despite the alleged falling off in production referred to by Wright in his talkto the employees of the carburetor department, 4 days later on June 28 Respondentlaid off six employees of that department, including William C. Cragg, who wasanother union observer at the election.The alleged reason for these layoffs was'rThe General Counsel dismissed an allegation in the complaint regarding this talk byWrightIt is found here only as an explanation for the issuance of the various warningslips. SOUTHWEST SHOE EXCHANGE COMPANY255that inventory was too high.Before these layoffs stopped onJuly 25,some 12employees in all had been laid off.The complaintalleges thelayoff of William C. Cragg to have beenin violationof Section 8(a)(3) of the Act.Cragg himself did not testify.There is evidence in the record of some strange sounding transfers of newly hiredemployees in the carburetor departmentat orabout this time which, apparently,resulted in the layoff of Cragg as the last man on June 28.However, the evidenceregarding these other transfersis sonebulous and so obscurein itsconnection withthe Cragg layoff, that this Trial Examiner is unable to make any finding, withoutindulging in speculation, that the layoff of Cragg was in fact discriminatory.TheTrialExaminer will, accordingly, recommend that the complaint as related toCragg be dismissed.2.M. D. TownleyTownley was hired by Respondent in March 1957, and by the time of his dischargeon January 23, 1961, was the highest paid employee in the brakeshoe department.For most of his employment in that department under Supervisor George McGee,Townley had been a wheelabrator operator.Townley acted as a union observer at the March 18, 1960, National Labor Rela-tions Board election so that his union adherence was well known to Respondent.On or about September 26, 1960, Superintendent Hardin and Supervisor McGeetransferred Townley, over his obectjion, to the job of inspector in the brakeshoedepartment.This was a new job having been originated at this time because ofthe fact that Respondent was receiving so many complaints from customers as toimperfections of the brakeshoes being sold by Respondent.Clem Gober, quality control supervisor, and McGee orally instructed Townleyin his new duties which included, among many other things, testing each PowerDuty shoe, Respondent's premium brand, for are and thickness of lining and spotchecking Respondent's other brands.On December 8, 1960, Respondent gave Townley a written warning for havingpassed defective brakeshoes.Townley complained that he had had no writteninstructions as to allowable tolerances, which, incidently, Respondent had changedfrom those permissible in the manufacturer'smanual.Sometime about Christmastime Respondent did, in fact, give Townley ,a written manual, with permissible tol-erances, of his varied duties as inspector.On January 13, 19161, Gober noticed that the operator of the adhesive machinehad placed several hundred strips of braking material to which adhesive had beenapplied preparatory to bonding same to the shoe too closely together on the dryingracks.The operator of the adhesive machine on this occasion was a substitute butexperienced operator.As a result on January 17 Respondent gave Townley another written warning slipfor his "admitted" failure to check these strips.Townley refused to sign the writ-ten warning on the ground that it was not true inasmuch as he had not admitted toGober his failure to check these strips. It is noteworthy that the substitute operatorof the adhesive machine who had placed the strips was not given a warning slip forhis part in this incident.When Townley refused to sign this slip, he was taken before SuperintendentHardin and Personnel Director Meador where he again refused so sign for the samereason above given.Meador inquired if Townley was calling Gober a liar.Townley agreed that, if Gober said that Townley had admitting not checking thesestrips as noted in the reprimand, then it was a lie.Meador demanded that Townleysign a statement to that effect.He wrote one out on the back of the reprimandslipwhich Townley signed on Meador's orders.Then Townley was permitted toreturn to his work.On January 20 Respondent handed Townley another warning slip reading asfollows:Yesterday you signed a statement in which you called Clem Gober, our qualitycontrol supervisor, a liar.This is to advise you that this sort of thing willnot be tolerated, and any subsequent indulgence of this character on your partwill result in your immediate termination.Again Townley refusedto sign.On that same day Operations Manager Don League ordered BrakeEngineerHolbrook to equip a customer's oar with Respondent's Power Duty brakesas a test.According to reports received thereafter by League, Holbrook was required to usethree sets,of Power Duty brakes (enough to equip three cars) in order to equip thiscustomer's car due to the number of defective shoes which had passed inspectionand were packaged in the three sets of brakeshoes he had.Thereupon Leagueordered Gober to spot check the packaged sets of Power Duty brakeshoes then-in 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDstock.According to the testimony of Gober, that Saturday he checked 45 sets ofsuch packaged shoes and found 22 of those sets to have defective shoes therein.Thereupon Gober wrote a report to League and Hardin to this effect and recom-mended the discharge of Townley.8On January 23 Respondent discharged Townley giving him at the same time thefollowing written notice of disciplinary action:The Company has been very lenient in regard to your mistakes in the importantjob of department inspector.However in December 1960 it was necessary totell you in writing that you were not handling your job properly (after a numberof verbal warnings).After this December written warning you were furnished,at your request, a manual outlining your exact duties and responsibilities.Afterabout a month, during which no improvement was shown, you were againwarned in writing (January,17, 1961). In connection with this warning, youcalled Clem Gober, our quality control supervisor, a liar.This can not betolerated and it was necessary to give you another written warning regardingthisincident.We have now come to the conclusion that you are either delib-erately passing substandard merchandise or are grossly negligent in your duties.In either event in fairness to the Company, our customers and other employees,we must terminate you, and, as of now, you are discharged, for the reasonsstated above.The cynical might note the complete omission of any reference to the whole epi-sode of the January brakeshoes upon which Respondent appears to rely so heavily.The cynical ,might wonder at this apparent omission, especially in view of the tech-nique used by Meador in forcing Townley into referring to Clem Gober as a "liar."The whole episode as conducted by Respondent seems to indicate a determinationon the part of the Respondent to be rid of Townley for some undisclosed reason.However, although Respondent made the offer to produce these January sets ofbrakeshoes so that the General Counsel could test the sets contained therein in orderto satisfy himself that the sets passed by Townley did in fact contain defective brake-shoes, General Counsel made no effort to avail himself of the proffered opportunity.Hence, on this record, Townley's deficiencies as an inspector stand, in effect, un-denied.In this view of the record the Trial Examiner must find that Respondentdischarged Townley for cause.3.Winford BlackstockBlackstock was employed by Rebuilders Service Company in September 1959,and worked steadily until he was discharged April 5, 1961.He signed a union authorization card in November 1959, and wore a unionbutton around the plant before the March 1960 election so that Respondent wellknew of his union affiliation.On January 9, 1960, Don League gave Blackstock a written warning regardingcomplaints he had received from two women employees about Blackstock's actionsOn December 12, 1960, Glen McDonald placed a memo in the personnel files tothe effect that he had given Blackstock a verbal warning about being "away fromhis job talking. .."In September 1960, after the election, the Board subpenaed Blackstock to appearat the other hearing involving the Respondent.Blackstock secured permission fromMcDonald to attend but was later informed that the hearing had been postponed.Blackstock never testified.About February 23, 1961, Blackstock received a written warning slip from Mc-Donald accusing him of engaging in "idle conversation" because of a short conversa-tion he had with an employee named Skipwith a day or so before which McDonaldhappened to see.On this occasion Skipwith had stopped Blackstock and made acouple of remarks critical of Respondent. Promptly at the conclusion of the con-versationMcDonald asked Blackstock what Skipwith had been talking about butBlackstock was unable, or unwilling, to tell him the subject of the conversation.The warning slip of February 23 resulted. It was also the last day Skipwith workedfor Respondent.sSubsequently, according to the testimony of Gober, Gober was ordered to, and did, checkall the packaged brakeshoe sets manufactured during the month of January which werestill in stockThere are in evidence several divergent stories as to the result of this check:One being that 33 percent of the packaged sets were found to contain at least 1 defectivebrakeshoe, another being that from the 400 sets of brakeshoes then in the warehouse Re-spondent was able to make up 100 sets containing merchantable shoes, and a third beingthat all 400 of these sets were still impounded in Respondent's warehouse. SOUTHWEST SHOE EXCHANGE COMPANY257On April 4, 1961, Union Organizer James Scott notified Blackstock by telephoneat his home that the Union was going to seek another election at Respondent'splant and that there would be a meeting of a few selected employees held onApril 6.Blackstock reported for work as usual on April 5. Before work he informed anumber of his fellow employees of the facts he had learned from Scott the eveningbefore.Sometime at or about breaktime that morning he spoke to employee Weavertelling him the same facts and asking if he was going to attend the April 6 meeting.A few minutes after this conversation Weaver spoke to one "Torch" Phillips, anold-time employee who later was to act as company observer at the June 23, 1961,election, asking if Phillips was going to the union meeting and indicating some fearthat he,Weaver, might be in trouble for having spoken to Blackstock. Phillipspromptly reported what he had learned from Weaver to Foreman Doyle Kiker.Kiker immediately approached Weaver saying that he had heard from Phillips thatWeaver had been invited to a union meeting and inquired who had invited him.Weaver finally acknowledged that it had been Blackstock.Kiker then carried thisinformation to Personnel Manager Meador because Supervisor McDonald was outof the plant until the next morning when Kiker reported the incident to McDonald.9About 5 o'clock that same evening Meador discharged Blackstock in his office forallegedly engaging in "idle talk."Meador not only refused to name the person towhom Blackstock had allegedly been talking but also to permit Blackstock to pro-duce witnesses that he had not done so.The next morning Meador, Hardin, McDonald, Kiker, and others were present inMeador's office when Blackstock was brought in and given his final checks.Meadorcontended that Blackstock had to be discharged because the warning slip of Febru-ary 23 had contained the following last paragraph:Blackstock, this is your last final warning. If you are not going to work whileyou are on company time, you will be discharged.You will not receive an-other warning, either written or verbal.Please do not make it necessary forus to terminate you.On April 10, 1961, the Union filed a charge with the Board alleging the dischargeof Blackstock to have been discriminatory.On April 12, Meador interviewed and took a statement from employee Weaverregarding Weaver's conversation with Blackstock on April 5.Meador admitted thatduring this interviewWeaver told him that Blackstock had been talking to himabout the Union. In this statement as reduced to writing by Meador and signedby Weaver, Meador described this conversation about the Unionas "someconversa-tion having nothing to do with my job or his job."Meador significantly omittedallmention of the Union. Blackstock was discharged for soliciting for the Unionand not for engaging in "idle conversation" as Meador attempted to make it appear.The evidence leaves no doubt but that Respondent, learning that the Union wasgoing to make another attempt to organize its employees, decided to give the em-ployees an example of the dangers involved in engaging in union activity by riddingitself of the known union adherent Blackstock.Engaging in "idle conversation"was not a dischargeableoffense.Consequently the Trial Examiner is convinced and, therefore, finds that theRespondent discharged Winford Blackstock on April 5 because of his known mem-bership and activities on behalf of the Union in violation of Section 8(a) (1) and (3)of the Act.io4.Howard R. HuntIn April 1961 things seemed to be in good shape at Respondent's warehouse aswork at least was up to date and where Cecil Barker, who had been warehousesupervisor since April 1960, had given out only one warning slip by his own estimatesincehis tenure there began.0 Both Phillips and Kiker denied thatthe Unionhad been mentioned in any of these con-versations although Phillips finally admitted that it was"possible" thatWeaverhad men-tioned the Union to him.Phillips maintainedthat Weaver hadcome to him in an effort tokeep out of trouble with Respondent for having engaged in idle conversation with Blackstockduring working hours.For reasons which become obvious hereinafter,the TrialExamineris unable to credit these denials by Phillips and Kiker and must credit the testimony ofWeaver whogave all the appearances of being an honest forthright witness.10Under these circumstances the Trial Examiner sees no reason to make any finding re-garding a possible violation of Section8(a) (4) of the Act. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen, on the evening of Friday, April 21, leaflets advertising a union meetingon April 23 were handed out to the employees at quitting time. Barker learned aboutthis activity on Saturday, April 22.Employee Howard Hunt, whom Barker himself had hired in July 1960, andemployee Vernon Sampley decided to, and did, attend the advertised union meetingon April 23.On Monday, April 24, employe James Van Den Bosch began wearing a unionbutton again as he had done prior to March 1960 election and also, according toBarker, "made no bones" about talking for and soliciting other employees to becomemembers of the Union. Sampley also began wearing a union button at the plantwhich had been given to him by Van Den Bosch. Hunt and Sampley had alsobrought union authorization cards from the April 23 meeting which they handedout to employees while soliciting new members for the Union.On Wednesday, April 26, Barker assembled the warehouse staff and told themthat "We was in awfully good shape there and then all of a sudden in 2 or 3 daysthere, we was way behind" in the work and exhorted them to "cooperate" in greaterefforts for Respondent.An hour or so later Barker admittedly caught Hunt looking out an open ware-house door.The only difference between the two witnesses was as to the length oftime Hunt spent in that endeavor.Later that day Barker telephoned to Personnel Manager Meador who was at theVickery Street address and had him prepare four written warning slips- (1) One forHoward Hunt for "loafing on the job" and for "very poor attitude regarding" hisjob and supervisor; (2) two such slips for Vernon Sampley, the first for "tardiness"and the second for excessive errors on the check stand"; and (3) one for RobertFinch also for "excessive errors on the check stand."When typed all four of these warning slips bore the date of April 26, 1961. Butitwas not until 3 to 5 p.m. on April 27 that Meador and Barker delivered them tothe employees."About 3:30 p m. on April 27 Barker and Meador called Sampley, who had beenwearing a union button since the meeting of April 23, into the office and gave himthe two warning slips which the Respondent had prepared for him, i e., one fortardiness and the second for "excessive errors" on the check standBarker informedSampley that he had already given Finch a similar warning slip because of "ex-cessive errors." 12During this interview Barker asked Sampley if he was for theUnion.When Sampley admitted that he was, Barker replied that unions were allright but not the Boilermakers in this case because the Boilermakers knew nothingabout the automotive business.Thereafter Sampley signed the two warning slipsas requested and was permitted to return to work.Then Hunt was called into they officeEarlier that day Barker had noted theunion button which Hunt was wearing for the first time that day and made mentionof the fact that Hunt was "wearing his colors."Upon his entrance into the officeBarker handed Hunt the warning slip dated April 26 and asked him to sign the sameHunt refused to do so on the ground that the warning slip was only partly true.After some discussion as to whether or not Hunt had actually been "loafing," Barkercommented that he had not known that Hunt was prounion until he had seen theunion button that Hunt was wearing.Then followed a discussion about what HuntcalledRespondent's "cold attitude" toward the distribution of union leaflets onApril 21.Barker then had Hunt repeat the critical comments Hunt had previouslymade about his job and the Respondent Company in general at the time Barkercaught Hunt allegedly "loafing."After Hunt had reiterated these comments, Meador11Runt testified that the warehouse meeting and his receipt of the warning slip all oc-curred on the same dayBarker and Meador however,testified that the meeting was heldApril 26 that the slips were prepared on Barker's instructions on the afternoon of April 26when Meador delivered them to Barker at the warehouse.It is admitted that the slipswere not distributed to the employees until the afternoon of April 27Althoughsomewhatconfused,the evidence of Barker and Meador seemed to be that Meador took the preparedslips to the warehouse on the afternoon of April 26 and then returned the following after-noon in order to be present when the slips were delivered to the employeesWhy it wasnecessary for Meador to make two trips to the warehouse on 2 separate days on a Tinglemission creates some doubt as to the accuracy of that testimonyHowever,this conflictdoes not appear important enough to the Trial Examiner to require its resolution so thatthe Trial Examiner has accepted,without deciding,the date given by Respondent19Finch and Sampley had been working as a team on the check stand so that,if errorshad been made,the errors might have been by either one and,therefore,logically bothshould receive warnings SOUTHWEST SHOE EXCHANGE COMPANY259stated that Barker had proved Hunt's "bad attitude" toward RespondentHe thendemanded that Hunt sign the warning slips.Hunt again refused to do so as he hadnot been loafing.Meador then demanded to know if Hunt was calling Barker a"liar."Hunt answered this by saying that, if Barker stated that he had been loafing,then he was.Meador rejoined "Well, you can't call a supervisor down here a liar.You are discharged." 13Sometimeafterthe discharge of Hunt on April 27, Barker requested John Bruegger,the son of Respondent's president who was then learning the warehouse part of thebusiness as the unannounced assistant to Barker, to give him a letter about havingfound Hunt asleep during working hours, a matter which Barker testified Brueggerhad reported verbally earlier.This letter addressed to Barker and signed by JohnBruegger was introduced into evidence by Respondent.Barker had never seen itprior to the hearing. It was dated "March 21, 1961."Admittedly the very fewminutes Hunt had overslept the lunch hour at the plant was of so little import thatno reprimand, either verbal or written, had been given Hunt at the time of itsoccurrence.The facts here are clear beyond cavil that Respondent was in fact using writtenwarning slips in order to discourage the employees from engaging in union activity.Promptly after learning of the rejuvenation of the Unions organizational effort, Re-spondent's supervisor, who had only gotten out one prior written warning during hisyear's tenure as warehouse supervisor, almost immediately handed out four writtenwarning slips on 1 day with three of them addressed to men who had attended theunion meeting, had been soliciting fellow employees to join the Union, and werewearing union buttons at work.The other man, Finch, had to be included in thewarning slips because he and Sampley had been the team working at the check standso that, if Sampley received a slip for errors made there, so must Finch.Finch wasmerely unfortunate.The written warning slips were here used by Respondent, as in the cases afore-mentioned, to interfere with, coerce, and restrain its employees in the exercise oftheir right to engage in union activities in violation of Section 8(a) (1) of the Act.Admittedly Respondent had not intended to discharge Hunt when he was calledinto the office on April 27.Meador and Barker merely intended to scare Hunt out ofhis union activities.Meador obviously became convinced during the interview thatHunt was not scaring as expected. So when it became apparent to Meador that Huntintended to remain prounion, Meador used the familiar "liar" routine and dischargedhim.The discharge was obviously discriminatory and in violation of Section8(a) (1)and (3) of the Act. The Trial Examiner so finds.It is interesting to note that, despite Respondent's supervisors' reluctance to admitthat they ever used the word "union" even among themselves, Barker acknowledgedthat he had previously reported to Meador that Van Den Bosch "made no bonesabout" his prounion sympathies and activities. It is also noteworthy that Barker's onlywritten reprimand prior to April 26 was given to Van Den Bosch who, up to thetime of the present hearing, had accumulated at least four such written reprimands.This would seem to corroborate the finding made above.5.Phyllis Buck (Underwood)Buck was first employed by Exchange Parts Company in April 1954 in its fuelpump department.About 9 months thereafter Buck became the "production super-visor" or "foreman" of that department.14Under either title Buck was in charge ofthe department for Respondent.Due to one of the innumerable organizational chart changes which, in this case,required that Buck report to William Lucher as her superior, Buck quit Respondent'semploy in January 1960.About 3 weeks later Buck was induced by ProductionManager Don League to return to Respondent's employ as the foreman in charge ofthe fuel pump department reporting directly to League instead of to Lucher.Each department in Respondent's plant is supposed to be under a "production super-visor" with a "foreman" (leadman) to take charge in the absence of the productionsupervisor.About a year before the hearing Buck named employee Roy Montgomeryto be the foreman of her fuel pump department.When Buck announced Mont-gomery's promotion to Lucher, thenassistantto League, Lucher stated that the Re-13 It is undisputed that Respondent had no intention of discharging Hunt when Hunt wascalled to the officeThe "liar" routine used by Meador here is very reminiscent of the sametechnique used by Meador in the Townley discharge11Respondent's organizational chart changed so frequently as to make it impossible atany one given moment to know a supervisor's exact title641795-63-vol. 136-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent would not make Montgomery a foreman because he was known to be activeon behalf of the Union. Thereafter Montgomery acted as such leadman but withoutofficial recognition from the Respondent.About April 1961, Dub Hardin replaced League as Respondent's productionmanager. Sometime thereafter Hardin made Murray Wright production supervisorover Buck and her fuel pump department,as well asof his own carburetor depart-ment.Buck was unhappy at this change.Wright, however, requested her to stayand help him run the department as he knew nothing about fuel pumps. Buck agreedto do so.On May 4, 1961, at the conclusion of a supervisors'meetingat which the unionorganizational campaign had been discussed, Buck, who had joined the Union afterMurray Wright had been made her production supervisor, informed Lucher as theywere leaving the meeting that, far from trying to talk the employees out of voting forthe Union as had been suggested at the meeting, she was going to try to talk the em-ployees into joining the Union.About 2 weeks later, on May 17, Buck was sent into Hardin's office, where Hardintold her "one thing I will not tolerate is somebody not following instructions.Youare discharged," and handed her the following long letter:May 17, 1961.Mrs. Phyllis BuckFuel Pump DepartmentYou are hereby discharged, effective at 5:00 PM today, May 17, 1961.The primary reason for your discharge is your repeated failure to follow in-structions given you by management and designated supervisory personnel,includingmyself.Back in April 1958 it was necessary to lay you off for one week and tempo-rarily reduce your pay rate as a disciplinary measure due to your being absentwithout notification or permission and failure to follow long standing instruc-tions for employees to call in to explain absences.In October 1959 it was necessary to give you a written warning for beingabsent without notification or permission, again failing to follow instructionsto call in.In July 1960 it was necessary to give you and all the members of your fuelpump buildup crew under your supervision a written warning regarding quittingwork before the designated time. You were told at that time that the situationmust be stopped immediately and permanently.This has not been done.In August 1960 it was necessary to give you a written warning for absencewithout permission, again failing to follow instructions to call in.In December 1960 it was necessary to give you a written warning for absencewithout permission, again failing to follow instructions to call in.In March 1961 it was necessary to give you a written warning for failure tofollow instructions to have your department clean for a plant tour by importantcustomers.Only a few days ago it was necessary to give you a verbal warning regardingthe same matter of allowing your department to quit work early, mentionedabove in connection [with] written warning of July 1960.In addition to these specific examples shown above, it had been necessaryon many, many occasions to warn you verbally and reprimand you verballyregarding your attendance, your tardiness record, your poor attitude andconduct, your method of operating your department and handling people, andother matters.We have now come to the point where we cannot, in fairness to the Company,other supervisory personnel, your own employees, our customers and even toyourself, continue your employment here.And, as is mentioned in the firstline of this memorandum, we are regretfully terminating your employment here.(S)C.W. Hardin,C.W. HARDiN-PlantManager.This long dossier of Buck's shortcomings is notable for two things: (1) Thefact that her last previous warning for failure to follow instructions was in March1961 for her failure to have her department clean for important visitors; and (2) theomission ofanymention of her last failure to follow instructions on May 4, 1961,to wit, her stated refusal to try to talk employees out of voting for the Union.15Atu This omission is reminiscent of Meador's omissionfrom the weaverstatement ofApril 12, 1961. SOUTHWEST SHOE EXCHANGE COMPANY261the time ofthisMarch cleaning episode Buck was only one of five supervisors whohad failed to have their departments cleaned for these important visitors.But itisundenied that Lucher,when he handed Buck the written warning slip for herfailure, apologized to her for having to give it to her on the ground that he himselfhad given the supervisors incorrect instructions.Something triggered the explosion which resulted in Hardin's precipitant dischargeof Buck.There is nothing in the long dossier nor in Hardin's testimony which wouldhave caused his sudden explosion because the events referred to in both were eventswhich had happened months before the dischargeof May 17.On the other hand,Respondent knew that less than 2 weeks before Buck hadpubliclystated that she would not follow Respondent's instructions to keep theemployees out of the Union.The TrialExaminer is convinced and, therefore, findsthat it was Buck's refusal to follow these illegal instructions which caused Respond-ent to discharge her on May 17 in violation of Section 8(a)(1) of the Act.16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in certain unfair laborpractices,itwill be recommended that it cease and desist therefrom and that ittake certainaffirmative action designed to effectuate the policiesof the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employmentof Bobby Isom bylaying him off on June22, 1961, of Win-ford Blackstockby discharginghim on April 5, 1961, of Howard R. Hunt bydischarginghim on April 27, 1961,and Phyllis Buck(Underwood)by dischargingher on May17, 1961,the Trial Examiner will recommend that Respondent offer toeach of them immediate and full reinstatement to hisformer orsubstantially equiva-lent position,without prejudice to his seniority or other rights and privileges, andmake eachof them wholefor any loss of payhe may havesuffered byreason ofsaid discrimination against him,by paymentto him of a sum of money equal tothat whichhe would have earned as wages from the date of the discriminationagainst himto thedate of his reinstatement, less his net earnings during such periodand in accordance with the formula set forthin F.W. Woolworth,90 NLRB 289.Because ofthe varietyof the unfair labor practices engaged in by Respondent, theTrial Examiner senses an attitude of opposition to the purposesof the Actin general,and hence deems it necessary to order that the Respondent cease and desist fromin any manner infringing upon the rights guaranteed its employees in Section 7 ofthe Act.CONCLUSIONS OF LAW1.International Brotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths,Forgers and Helpers,AFL-CIO,SubordinateLodge 96,isa labor organizationwithin the meaning of Section 2(5) of the Act.2.By laying off or dischargingBobby 'Isom,Winford Blackstock, Howard R.Hunt,and PhyllisBuck(Underwood)and refusing to reinstate said employeesthereby discriminating in regard to their hire and tenure ofemployment, and dis-couraging union activities among its employees,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act.3.By giving written warning slipsfor the purposeof discouragingthe employeesfrom engaging in union activities,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.By interferingwith,restraining,and coercing its employees in the exercise ofthe rights guaranteed to them inSection 7 of the Act,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.16In view of the Board's numerous decisions regarding the discharge of supervisors forfailing to follow similar illegal instructions,it cannot be here foundthat Buck,as a super-visor,was discharged in violation of Section 8 (a) (3) of theAct.N L R B. v.TalladegaCottonFactory,Ino.,213 F. 2d 208(C.A. 5). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Respondent has not violated Section 8(a) (1) or(3) of the Act bydischargingM. D. Townleyor WilliamC. Cragg.6.The aforesaid unfairlaborpractices are unfairlabor,practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted frompublication.]St. Clair Lime CompanyandUnited Cement,Lime & GypsumWorkers Local Union No. 396, AFL-CIO, and United Cement,Lime & Gypsum Workers International Union,AFL-CIO.Case No. 16-CA-1430.March 1 4, 1962SUPPLEMENTAL DECISIONOn October 25, 1961, the Board issued its Decision and Order (133NLRB 1287), in part requiring the Respondent to reinstate all unfairlabor practice strikers upon application.Thereafter the Respondent filed a "Motion To Vacate Decisionand Order," in part on the ground that the reinstatement order de-prived the Respondent of its right to establish picket line misconductas a defense to the reinstatement of specific strikers.The Union fileda memorandum in opposition.Our Order in this case is not to be construed as requiring reinstate-ment of those not entitled to it.The Respondent is required to rein-state only such strikers as are lawfully entitled to reinstatementifand whenthey apply for reinstatement. In view of the facts in thiscase we deem it advisable to defer to the compliance stage of the pro-ceedingsherein the opportunity, which the Respondent is entitled to,for, the substantiation of its claims regarding the picket line miscon-duct of strikers who may apply for reinstatement. If the issue is notsettled between the Respondent and the Regional Director, it maybe referred to, the Board for determination, by hearing if necessary.In sum, however, we find the Respondent's motion raises nothingnot previously considered, and furnishes no ground to vacate ourabove-mentioned Decision and Order.Accordingly, we deny the motion.MEMBERS FANNING and BROWN took no part in the consideration ofthe above Supplemental Decision.136 NLRB No. 27.Thomas W. Moylan Company,Inc.andSheetMetalWorkersInternationalAssociation,Local Union No.102,AFL-CIO.Case No. 5-CA-1915.March 14, 1962DECISION AND ORDEROn December 13, 1961,Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding that136 NLRB No. 22.